Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  
Claim 4, lines 3 and 8 and claim 5, line 3, after “the” and before “heat-seal”, insert “first and second”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claims 1 and 9 recite:
“a copolymer (A) comprising one or more (meth)acrylate ester monomers, one or more olefin monomers and one or more block or grafted monomers comprising (meth)acrylate ester sequences and olefin sequences,”.
Claims 4 and 10 have similar language describing copolymer (A).  There is no support in applicant’s specification or original set of claims for this claim language.  The word “monomer(s)” appears only once (paragraph 0041) in the applicant’s specification outside of the State of the Art section and not at all in the applicant’s original set of claims.  Applicant’s exemplary example utilizes a specific copolymer (A) made from specific (meth)acrylate ester monomer and specific olefin monomer that is described in applicant’s specification as (paragraph 0079): 
“Copolymer (A) is an organic dispersion of a copolymer composed of butyl methacrylate and propylene”
with no further description of its structure regarding sequencing, grafts, or blocks.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, 9, and 10 recite “one or more block or grafted monomers comprising (meth)acrylate ester sequences and olefin sequences.”  It is not clear how a “monomer” can comprise multiple monomer sequences.
Claim 5 recites the thickness of the heat seal lacquers is between 1 and 20 microns (please also see the claim objection to claim 5 above).  The scope of the claim is confusing since it is not clear if the thickness refers to the thickness of each of the first heat-seal lacquer and second heat-seal lacquer or to the total thickness of the first heat-seal lacquer and second heat-seal lacquer.
Claim 9 recites the limitation "the seal layer" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 and claim 20 each recite “the thickness of the aluminum foils” and “the thickness of the heat-seal lacquers”.  The scope of each of the claims is confusing since it is not clear if the thicknesses refer to the thickness of each of the aluminum foils and each of the heat-seal lacquers or to the total thickness of the aluminum foils and the total thickness of the heat-seal lacquers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 8-9, 11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Markert et al. (US Patent 4,753,708, published 28 Jun. 1988, hereinafter Markert) in view of Eastwood (US Patent 4,567,986, published 04 Feb. 1986, hereinafter Eastwood) and evidence provided by Ossila and Ou-Yang.
Regarding claims 1-3, 8-9, and 15-19, Markert teaches a film forming dispersion for heat sealing comprising an AX graft copolymer, with A being olefins and B being acrylics (Abstract and col. 2, line 67 – col. 3, line 16).  Markert teaches that the graft copolymer is prepared by grafting monomers of one type onto a dispersion containing a polymer of the other type (col. 5, lines 29-33), thus, forming a grafted copolymer with a sequence (block) of olefin monomers and a sequence (block) of (meth)acrylate monomers.  Markert teaches the weight ratio of type A type polymer units (olefin monomers) to type X monomers (acrylic monomers) is 1:20 to 20:1 (col. 3, lines 9-11).  Markert teaches that his coating composition contains 1 to 80 wt.% of the graft polymer A-X (col. 5, lines 21-25).  In one of Markert’s coating dispersion exemplary examples the only polymer in his coating dispersion is a polymer A-X with ethylene/propylene A’ sequences and methyl methacrylate/butyl methacrylate sequences X’ (col. 9, line 57 – col. 10, line 4).  Markert teaches that his coating composition lends itself to the heat sealing of metal substrates, in particular aluminum (col. 8, lines 23-25).  Markert teaches that a binder 
Markert does not disclose the relative amounts of copolymer A-X (A) and copolymer (B) in his heat-seal composition, the joining of two aluminum foil-heat-seal lacquer structures along the exposed heat-seal lacquer surfaces, nor the seal strength of the resulting heat-seal structure.
When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio (that is, 50 wt.% copolymer (A) and 50 wt.% copolymer (B), a ratio that falls within the presently claimed amounts (for claims 1, 9, and 16-19), absent evidence of unexpected or surprising results.  Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  
Therefore, it would have been obvious to one of ordinary skill in the art to use 50% copolymer A-X (A) and 50% copolymer (B) to achieve the desired adhesiveness to metal (col. 7, lines 35-38).
Alternatively, Markert teaches that a copolymer of vinyl chloride, vinyl acetate, and maleic anhydride is used to further improve adhesiveness to metallic substrates.  Therefore, it would have been obvious to one of ordinary skill in the art to choose amount of copolymer (A) and copolymer (B), including those presently claimed, in order to achieve the desired 
The copolymer (A) to copolymer (B) weight ratio of 1:1 is also within the claimed weight ratio limitation of claim 3.
Markert teaches that his heat-sealing composition can be applied by knife coating (col. 7, lines 47-52).  Ossila (“Solution-Processing Techniques: A Comparison,” accessed 20 Aug. 2021) discloses that knife coating (or doctor blading) can creates uniform thin films over large surface areas (page 7, “Advantages section, 2nd bullet point).  Thus, Markert’s use of knife coating satisfies the homogeneous distribution limitations in claims 2 and 9.
Eastwood teaches a unit portion pack formed from two webs (laminates) (Abstract).  Eastwood teaches that a blister pack may be formed of the same laminate material, with the laminate material comprising a layer of aluminum foil, a protective plastic layer on the outside of the foil and a heat sealable layer on the inside of the foil (col. 5, lines 50-58), that is, the first web comprising heat sealable layer/aluminum foil/protective layer is heat sealed to second web comprising heat sealable layer/aluminum foil/protective layer through the heat sealable layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the heat-seal composition on aluminum foil as taught by Markert as the aluminum/heat seal layers in the unit portion pack taught by Eastwood.  Eastwood teaches that his portion pack does not allow indiscriminate access to its contents and can still be opened relatively easily by an adult (col. 1, lines 12-15).

Regarding claims 5, 11, and 20, Markert in view of Eastwood teaches the elements of claims 1 and 9, and Markert teaches that the thickness of the heat-sealable coating is 1 to 15 microns (col. 7, lines 66-68) and his aluminum foil is 40 microns thick (col. 10, lines 8-9).

Claims 6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Markert et al. (US Patent 4,753,708, published 28 Jun. 1988, hereinafter Markert) in view of Eastwood (US Patent 4,567,986, published 04 Feb. 1986, hereinafter Eastwood) and further in view of Verbeek and Kettelarij (US Patent Application 2012/0119418 A1, published 17 May 2012, hereinafter Verbeek) and evidence provided by Wenfeng.
Regarding claims 6 and 12-13, Markert in view of Eastwood teaches the elements of claims 1 and 9.
Markert in view of Eastwood does not disclose the use of stover paints or varnishes.
Verbeek teaches the aluminum foil-heat sealing structure may comprise a varnish or a stoving varnish (stoving paint) (paragraphs 0036 and 0040).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use a varnish or stoving varnish (stoving paint) as taught by Verbeek on .

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Markert et al. (US Patent 4,753,708, published 28 Jun. 1988, hereinafter Markert) in view of Eastwood (US Patent 4,567,986, published 04 Feb. 1986, hereinafter Eastwood) and further in view of Keles and Dundar (“Aluminum foil: Its typical quality problems and their causes,” J.Mat.Proc.Tech., pp. 125-137, published 2007, hereinafter Keles).
Regarding claims 7 and 14, Markert in view of Eastwood teaches the elements of claims 1 and 9.
Markert in view of Eastwood does not disclose a heat-sealing structure comprising one or more printings.
Keles teaches that the aluminum foils can be embossed and printed (page 125, Introduction section, 1st column, 2nd paragraph).
st column, 2nd paragraph).

Response to Arguments
Applicant's arguments filed 24 Nov. 2021 have been fully considered.  Applicant’s amendments have necessitated new grounds of rejection, which are presented above. 
Applicant amended claims 1, 2, 4-5, 9-11, 14, and 16-20 and cancelled claim 3.
Applicant filed a proper Terminal Disclaimer in connection with application 16/825,592 on 24 Nov. 2021, so the double-patenting rejection has been withdrawn.
Applicant state that they have amended claims 1 and 9 to clarify that copolymer A and B are each formed from a recited list of monomers, and these copolymers are not blends of copolymers.
However, throughout the applicant’s specification, the components of copolymer A are described as polymers or copolymers, not monomers and therefore, a 112(a) rejection and a new 112(b) rejection has been set forth above with respect to this amended language.
It is further noted that previous 112(b) rejections not specifically addressed in the response (see paragraphs 9-11 above) have been maintained.
Applicant argues that Markert teaches a blend of two different polymers A and X, not a copolymer A as described in amended claims 1 and 9.
However, as presented above, Markert teaches the inclusion of an A-X block copolymer which can be up to 80 wt.% of his composition that corresponds to presently claimed copolymer A.
Applicant argues that the examiner has not provided a clear articulation in concluding that one of ordinary skill in the art would arrive at the claimed amounts of copolymer A and copolymer B.
However, as presented above, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio (that is, 50 wt.% copolymer (A) and 50 wt.% copolymer (B), a ratio that falls within the presently claimed amounts (for claims 1, 9, and 16-19), absent evidence of unexpected or surprising results.  Therefore, it would have been obvious to one of ordinary skill in the art to use 50% copolymer A-X (A) and 50% copolymer (B) to achieve the desired adhesiveness to metal (col. 7, lines 35-38), absent evidence to the contrary.
Alternatively, Markert teaches that a copolymer of vinyl chloride, vinyl acetate, and maleic anhydride is used to further improve adhesiveness to metallic substrates.  Therefore, it would have been obvious to one of ordinary skill in the art to choose amount of copolymer (A) and copolymer (B), including those presently claimed, in order to achieve the desired adhesiveness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  De Coninck et al. (US Patent Application 2004/0142133 A1, published 22 Jul. 2004) teaches a heat-sealable thermoplastic layer comprising a modified polyethylene resin containing acrylate.  Goerlitzer et al. (WO 2004/020491 A1, published 11 Mar. 2004) teaches block copolymers for hot-sealing lacquers, in which the block copolymers comprise olefin monomers and (meth)acrylates.  Hoshino et al. (JP 2001/181588 A, published 03 Jul. 2001) teaches heat-sealable adhesive composition comprising copolymers of ethylene and unsaturated carboxylic acid (acrylic acid). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787